COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00499-CR


KEVIN ROGERS                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 1336215D

                                     ----------

                                   OPINION

                                     ----------

      After Appellant Kevin Rogers pled guilty to one count of aggravated

robbery with a deadly weapon, the trial court found him guilty and sentenced him

to twenty-five years’ confinement. In one issue, Appellant contends that the trial

court abused its discretion and assessed a cruel and unusual punishment by

sentencing him to twenty-five years’ confinement. We note that the sentence is

well within the range of punishment Appellant faced—confinement for five to
ninety-nine years or life plus a fine of up to $10,000.1 Appellant did not complain

of the sentence in the trial court, and the State argues that he did not preserve

his complaint for appeal. We agree.

      Appellant had ample opportunity to complain of the sentence in the trial

court because the careful trial judge first stated, “I’m going to assess your

punishment at 25 years in the Institutional Division of the Texas Department of

Criminal Justice,” and then immediately gave Appellant a chance to allocute,

asking, “Any legal reason why I shouldn’t sentence him?”2 Appellant’s counsel

answered, “No lawful reason, Your Honor.” The trial court then pronounced the

sentence. Appellant filed no motion for new trial after the sentence was imposed.

Because Appellant did not raise his sentencing complaint before the trial court

despite the opportunity, he forfeited his complaint.3

      We overrule Appellant’s sole issue and affirm the trial court’s judgment.




      1
          See Tex. Penal Code Ann. §§ 12.32, 29.03(b) (West 2011).
      2
          See Tex. Code Crim. Proc. Ann. art. 42.07 (West 2006).
      3
        See Ziegler v. State, No. 02-14-00315-CR, 2015 WL 4077040, at *1 (Tex.
App.—Fort Worth July 2, 2015, no pet.) (mem. op., not designated for
publication); Alford v. State, No. 02-13-00058-CR, 2014 WL 3398187, at *5 (Tex.
App.—Fort Worth July 10, 2014, no pet.) (mem. op., not designated for
publication); Driggers v. State, Nos. 02-13-00123-CR, 02-13-00124-CR, 02-13-
00125-CR, 2014 WL 2619379, at *1 (Tex. App.—Fort Worth June 12, 2014, no
pet.) (mem. op., not designated for publication).


                                         2
                                       /s/ Lee Ann Dauphinot
                                       LEE ANN DAUPHINOT
                                       JUSTICE

PANEL: DAUPHINOT, GABRIEL, and SUDDERTH, JJ.

PUBLISH

DELIVERED: April 7, 2016




                               3